                 Case 18-11625-LSS              Doc 440        Filed 09/12/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       )
                                                       )      Chapter 11
In re:                                                 )
                                                       )      Case No. 18-11625 (LSS)
TINTRI, INC.,1                                         )
                                                       ) Obj. Deadline: September 19, 2019 at 4:00 p.m. (ET)
                                    Debtor.            ) Hearing Date: September 26, 2019 at 10:00 a.m. (ET)
                                                       ) Re: Docket No. 417

 NOTICE OF SUBMISSION OF PROOFS OF CLAIM IN CONNECTION WITH THE
THIRD OMNIBUS OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
 CREDITORS TO CLAIMS PURSUANT TO SECTION 502 OF THE BANKRUPTCY
CODE AND RULE 3007 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
                      (SUBSTANTIVE OBJECTION)

                  PLEASE TAKE NOTICE that on September 12, 2019, copies of the proofs of

claim in connection with the Third Omnibus Objection of the Official Committee of

Unsecured Creditors to Claims Pursuant to Section 502 of the Bankruptcy Code and Rule

3007 of the Federal Rules of Bankruptcy Procedure (Substantive Objection) [D.I. 417] were

hand delivered to the Honorable Laurie Selber Silverstein, United States Bankruptcy Court for

the District of Delaware, 824 Market Street, 6th Floor, Wilmington, DE 19801. Copies are

available by contacting the undersigned counsel for the Official Committee of Unsecured

Creditors of Tintri, Inc.




1
         The Debtor and the last four digits of its taxpayer identification numbers are (6978).



WBD (US) 47518093v1
              Case 18-11625-LSS   Doc 440   Filed 09/12/19   Page 2 of 2




Dated: September 12, 2019
       Wilmington, Delaware          WOMBLE BOND DICKINSON (US) LLP


                                     /s/ Ericka F. Johnson
                                     Matthew P. Ward (Del. Bar No. 4471)
                                     Ericka F. Johnson (Del. Bar No. 5024)
                                     Morgan L. Patterson (Del. Bar No. 5388)
                                     1313 N. Market Street, Suite 1200
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 252-4320
                                     Facsimile: (302) 252-4330
                                     Email: matthew.ward@wbd-us.com
                                     Email: ericka.johnson@wbd-us.com
                                     Email: morgan.patterson@wbd-us.com

                                     Counsel to the Official Committee of Unsecured
                                     Creditors




                                        2
WBD (US) 47518093v1
